IN THE MISSOURI COURT OF APPEALS
                   WESTERN DISTRICT
 LINDA A. HOLDING,             )
                    Appellant, )
                               )
 v.                            )             WD82064
                               )
 KANSAS CITY AREA              )             FILED: August 27, 2019
 TRANSPORTATION                )
 AUTHORITY,                    )
                  Respondent. )
              Appeal from the Circuit Court of Jackson County
                  The Honorable Kevin D. Harrell, Judge
              Before Division One: Cynthia L. Martin, P.J., and
                   Victor C. Howard and Alok Ahuja, JJ.
      Linda Holding sued the Kansas City Area Transportation Authority

(“KCATA”) in the Circuit Court of Jackson County. She alleged that on three

separate occasions when she was traveling as a passenger on KCATA buses, she

suffered injuries as a result of the negligence of the bus drivers. The case was tried,

and a jury returned a verdict for KCATA. The circuit court entered judgment

accordingly. Holding appeals. Because of the significant deficiencies in Holding’s

briefing, and her failure to provide an adequate record, we dismiss Holding’s appeal.

                                      Analysis
      The requirements for appellate briefing are set forth in Rule 84.04.

“Compliance with Rule 84.04 briefing requirements is mandatory in order to ensure

that appellate courts do not become advocates by speculating on facts and on
arguments that have not been made.” Hiner v. Hiner, 573 S.W.3d 732, 734 (Mo.
App. W.D. 2019) (citation and internal quotation marks omitted). “An appellant’s

failure to substantially comply with Rule 84.04 preserves nothing for our review

and constitutes grounds for dismissal of the appeal.” Id. (citation and internal

quotation marks omitted). Even though Holding appears pro se, she “is subject to

the same procedural rules as parties represented by counsel, including rules

specifying the required contents of appellate briefs.” Hoover v. Hoover, No.

WD81697, 2019 WL 1904915, at *1 (Mo. App. W.D. April 30, 2019) (citation and

internal quotation marks omitted).

       Holding’s brief fails to comply with Rule 84.04 in multiple significant

respects. First, her statement of facts does not comply with Rule 84.04(c). “Rule

84.04(c) requires appellants to include ‘a fair and concise statement of the facts

relevant to the questions presented for determination without argument.’” Interest

of D.A.B., 570 S.W.3d 606, 613 (Mo. App. E.D. 2019) (citation omitted). “The

primary purpose of the statement of facts is to afford an immediate, accurate,

complete and unbiased understanding of the facts of the case.” Hiner, 573 S.W.3d

at 735 (citation and internal quotation marks omitted). Additionally, “all

statements of facts shall have specific page references to the relevant portion of the

record on appeal, i.e., legal file, transcript, or exhibits.” Id. (citation and internal
quotation marks omitted).

       Holding’s eight-page statement of facts is not a fair and concise statement of

the facts relevant to the questions presented. Instead, it is one-sided and

argumentative, and the majority of Holding’s factual assertions are not supported

by citations to the record. Upon review of the few record citations which do appear

in Holding’s factual statement, they do not support the factual assertions to which

they are attached. Moreover, Holding’s factual statement does not clearly explain

the procedural history of the case; indeed, from her factual statement, it is unclear
whether the circuit court ruled against her on summary judgment, or following a


                                             2
jury trial. “It is not the role of an appellate court to serve as an advocate for a

litigant, and ‘we have no duty to search the transcript or record to discover the facts

which substantiate a point on appeal. That is the duty of the parties, not the

function of an appellate court.’” Midtown Home Improvements, Inc. v. Taylor, No.

ED106721, 2019 WL 1029609, at *2 (Mo. App. E.D. March 5, 2019) (citation

omitted).

       Second, Holding’s Point Relied On is deficient.

               Where, as here, an appellate court is asked to review the
       decision of a trial court, “each point shall (A) [i]dentify the trial court
       ruling or action that the appellant challenges; (B) [s]tate concisely the
       legal reasons for the appellant’s claim of reversible error; and (C)
       [e]xplain in summary fashion why, in the context of the case, those
       legal reasons support the claim of reversible error.” Rule 84.04(d)(1).
       “The point shall be in substantially the following form: ‘The trial court
       erred in [identify the challenged ruling or action], because [state the
       legal reasons for the claim of reversible error], in that [explain why the
       legal reasons, in the context of the case, support the claim of reversible
       error].’”
Hiner, 573 S.W.3d at 735 (citation omitted; alterations and emphasis in original).

       Holding’s Point Relied On fails to comply with Rule 84.04(d).1 Besides the

fact that Holding’s Point Relied On contains at least four distinct claims of error,

and is thus multifarious, it is not substantially in the form required by Rule
84.04(d)(1). The point does not “[s]tate concisely the legal reasons for the . . . claim

of reversible error” or “[e]xplain . . . why, in the context of the case, those legal

reasons support the claim or reversible error.” Rule 84.04(d)(1). The deficiencies in

       1      Holding’s point relied on contends that:
       THE CIRCUIT COURT ERRED LACKING ALL INFORMATION OF THE
       PLAINTIFF’S CASE INVOLVING ALL THE FACTS PLAINTIFF STATES
       IN INTERROGATORIES AND DEPOSITION. THE CIRCUIT COURT
       ERRED IN PRESENTING PLAINTIFF’S CERTAIN EVIDENCE TO
       CIRCUIT COURT AND JURY. AND THAT THE CIRCUIT COURT DID
       NOT LET THE PLAINTIFF PRESENT IMPORTANT EVIDENCE FACTS,
       CONCERNING THE CLAIM FORM FOR INJURY OF LOSS. AND
       DEFENDANT AND CIRCUIT COURT DID NOT CONSIDER THE
       “SUDDEN ONSET” DOCTRINE OR CAUSAL CONNECTION.


                                             3
Holding’s Point Relied On are compounded by the fact that she included at least

eight different, additional claims of error in the Point Relied On reproduced in her

brief’s Table of Contents, and in the Standard of Review section of her brief. During

oral argument, Holding identified additional alleged errors beyond those mentioned

in her brief.

       “The purpose of the points relied on is to give notice to the opposing party of

the precise matters which must be contended with and to inform the court of the

issues presented for review.” Hiner, 573 S.W.3d at 735–36 (citation and internal

quotation marks omitted).

       Deficient points relied on force the appellate court to search the
       argument portion of the brief or the record itself to determine and
       clarify the appellant's assertions, thereby wasting judicial resources,
       and, worse yet, creating the danger that the appellate court will
       interpret the appellant’s contention differently than the appellant
       intended or his opponent understood.
Callahan v. Precythe, No. WD81964, 2019 WL 2504155, at *2 (Mo. App. W.D. June

18, 2019) (citation omitted). Because it is unclear from Holding’s Point Relied On

what rulings of the circuit court she intends to challenge on appeal, and on what

basis she contends those rulings were erroneous, her Point Relied On is plainly

deficient.
       Finally, Holding’s argument fails to comply with Rule 84.04(e). “Under Rule

84.04(e), a brief must include an argument section that discusses the points relied

on.” Hiner, 573 S.W.3d at 736 (citation omitted). “To develop a point relied on, the

argument should show how the principles of law and the facts of the case interact.”

Id. (citation and internal quotation marks omitted). Holding’s brief does not contain

a section labeled “Argument.” Instead, her brief ends following the section labeled

“Standard of Review.” Besides the failure to contain a section identified as the

“Argument,” Holding’s brief fails to develop any argument explaining how relevant
legal principles interact with the facts of this case to establish that the circuit court


                                            4
committed prejudicial error. “Points that are not developed in the argument are

deemed to be abandoned.” Id. (citation and internal quotation marks omitted).

Holding’s brief also fails to explain how any claimed error was preserved for

appellate review.2 Thus, Holding’s argument fails to meet the requirements of Rule

84.04(e).

      As we have repeatedly stated, “we prefer to resolve appeals on their merits.”

Bartsch v. BMC Farms, LLC, 573 S.W.3d 737, 742 (Mo. App. W.D. 2019).

“Occasionally, where an appellant’s argument is readily understandable, non-

compliant briefs are reviewed ex gratia.” Hiner, 573 S.W.3d at 737 (citation and

internal quotation marks omitted). “We do so, however, only where the argument is

readily understandable.” Hoover, 2019 WL 1904915, at *2 (citation and internal

quotation marks omitted). This is not one such case. From Holding’s brief, it is

unclear whether she is challenging the admission of evidence, the exclusion of

evidence, the circuit court’s assessment of the submissibility of her claims, or the

circuit court’s failure to submit her case under particular legal theories (such as res

ipsa loquitur or the “sudden onset doctrine”). “To determine whether [Holding] is

entitled to relief, we would have to comb the record for support for [her] factual

assertions, decipher [her] point on appeal, and locate legal authority for [her]
argument.” Id. (citation and internal quotation marks omitted). “In other words,

we would have to act as [Holding]’s advocate, which we cannot do.” Id. (citation

omitted).


        2      Holding’s brief suggests that she preserved her appellant arguments because
“Plaintiff opposed the motions for summary judgment which are the subject of this appeal.”
Br. at 1. Our review of the circuit court’s docket indicates that KCATA never moved for
summary judgment, however. In her Reply Brief, Holding concedes that neither party
moved for summary judgment, but instead argues that she preserved her arguments in
opposing KCATA’s motion for a directed verdict. Reply Br. at 1. The KCATA’s motion for a
directed verdict was denied, however, and the case was submitted to the jury. Holding does
not explain how the arguments she made in opposition to the KCATA’s unsuccessful
directed verdict motion preserve the claims she now seeks to raise on appeal.


                                            5
      Finally, even if we were inclined to overlook the deficiencies in Holding’s

briefing, we would be unable to review the merits of her arguments because she has

failed to provide a transcript of the jury trial which resulted in the adverse

judgment. Given this omission, we would not be able to decide Holding’s claims,

even if they were otherwise properly presented. See, e.g., State v. Hinton, 561
S.W.3d 433, 434 (Mo. App. W.D. 2018); Main v. Fariss, 561 S.W.3d 104, 106-07 (Mo.

App. S.D. 2018); Indep. Taxi Drivers Assoc., LLC v. Metro. Taxicab Comm’n, 524
S.W.3d 157, 160-61 (Mo. App. E.D. 2017).

                                     Conclusion
      The appeal is dismissed.




                                               Alok Ahuja, Judge
All concur.




                                           6